UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 98-7555



In Re: JAMES L. PADGETT, JR.; ROBERT F. DIEHL,

                                                         Petitioners.



      On Petition for Writ of Mandamus.     (CA-98-1259-12-AK)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James L. Padgett, Jr., Robert F. Diehl, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James L. Padgett, Jr., and Robert F. Diehl have filed a peti-

tion for a writ of mandamus from this court seeking an order en-

joining the warden of Kershaw Correctional Institution in Kershaw,

South Carolina, from enforcing certain policies regarding prisoners

in the segregation unit at that institution. Mandamus is a drastic

remedy to be used only in extraordinary circumstances. See Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976).       Mandamus

relief is only available when there are no other means by which the

relief sought could be granted, see In re Beard, 811 F.2d 818, 826

(4th Cir. 1987), and may not be used as a substitute for appeal.

In re Catawba Indian Tribe of S. Carolina, 973 F.2d 1133, 1135 (4th

Cir. 1992). The more appropriate forum for the petitioners’ claims

regarding the warden’s actions is a civil complaint under 42 U.S.C.

§ 1983 (1994).   Accordingly, we deny mandamus relief.   We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                 2